Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered January 11, 1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s claim, the trial court’s Sandoval ruling permitting inquiry into the defendant’s prior bank robbery conviction did not constitute an abuse of discretion (see, People v Sandoval, 34 NY2d 371; People v Van Skiver, 111 AD2d 1032; People v Hall, 99 AD2d 843). Also, the defendant’s motion to dismiss the indictment on speedy trial grounds (see, CPL 30.30 [1] [a]) was properly denied without a hearing, since it was clear from the defendant’s moving papers that a significant portion of the approximately 13-month delay between arrest and trial was excludable, and the defen*582dant failed to establish that there remained a sufficient unexcludable period (see, People v Lomax, 50 NY2d 351; People v Jackson, 84 AD2d 794). Finally, we find that the defendant’s guilt was proven beyond a reasonable doubt. Gibbons, J. P., Brown, Lawrence and Kooper, JJ., concur.